Title: To Alexander Hamilton from Jedediah Huntington, [27 May 1790]
From: Huntington, Jedediah
To: Hamilton, Alexander


[New London, Connecticut, May 27, 1790]
Sir,
The Brig Maria James Stephenson Master Luke Fortune Consignee Arrived here in Feby last from Grenada—where she was put in Seizure for a Breach of the Laws of Trade. She sails under a british Register. It is said she has since been condemned at Grenada. The Captain repents his assisting in bringing her away and demands her Register of me that he may carry her back. Luke Fortune the Consignee who came in her who is a Citizen of the U States who I believe has some property in her—refused to allow the Captain to have any thing to do with the Register or Vessel. I promised Capt Stephenson to lay the Case before you for Your Opinion for which I shall be obliged to You &
I am Sir &c

May 27 1790
Secy of Treasury
